IN THE SUPREME COURT OF IOWA
                            No. 29 / 04-1538

                         Filed October 13, 2006


W. HAROLD ASMUS,

      Appellant,

vs.

WATERLOO COMMUNITY              SCHOOL    DISTRICT     and   EMPLOYERS
MUTUAL COMPANIES,

      Appellees.


      Appeal from the Iowa District Court for Black Hawk County, James C.

Bauch, Judge.



      Middle school teacher who filed workers’ compensation claim based

on alleged mental injury appeals from decision on judicial review upholding

workers’ compensation commissioner’s denial of that claim. AFFIRMED.



      Jay P. Roberts and Carter J. Stevens of Roberts, Stevens & Lekar,

PLC, Waterloo, for appellant.



      Valerie A. Landis of Hopkins & Huebner, P.C., Des Moines, for

appellees.
                                      2

CARTER, Justice.

      W. Harold Asmus (claimant), a teacher in the Waterloo Community

School District for twenty-six years, appeals from a decision on judicial

review upholding the workers’ compensation commissioner’s denial of his

disability claim based on an alleged mental injury. Claimant contends that

he is disabled from a severe state of depression caused by the stresses that

arose from an alleged tyrannical working environment at his school. The

workers’ compensation commissioner found that claimant had established

the medical causation elements of a work-engendered mental disability

claim, but had not proven the necessary elements to establish legal

causation. The district court agreed.

      Claimant asserts that the commissioner erred in failing to find that he

had established both medical causation and legal causation sufficient to

sustain a claim of work-related mental disability. In the alternative, he

argues that, if legal causation does not exist, the standards for establishing

that condition work a denial of equal protection of the law. After reviewing

the record and considering the arguments presented, we affirm the

judgment of the district court.

      Claimant was a teacher in the Waterloo Community School District
from 1975 until April 2000. Except for the first five years of this period, he

was a sixth grade teacher at Hoover Middle School, primarily teaching

science. Claimant was an active member of the teachers’ union and, until

shortly prior to resigning as a teacher, was the union representative for his

school building. The principal at Hoover Middle School from 1992 to 1998

evaluated claimant as a satisfactory teacher, although numerous parent

complaints about his teaching methods were noted and certain reviews

identified poor organizational skills and inability to control his temper.
                                       3

        In the fall of 1998, a new principal began working at Hoover Middle

School. Claimant professes to have had no problems in his dealings with

that principal during her first year at the school. During the 1999-2000

school year, claimant was diagnosed as suffering from tuberculosis. He

alleges that during this school year numerous conflicts with the principal

arose    that   produced   great   stress   in   carrying   out   his   teaching

responsibilities.   In April of that school year, the principal and other

teachers who claimant alleged were favored by the principal received

anonymous emails in a critical and somewhat obscene tone.                    An

investigation traced the source of these emails back to claimant. A criminal

investigation resulted in a charge of harassment being brought against him.

That charge was ultimately dismissed as part of an agreement between the

prosecutors, claimant, and the school district pursuant to which claimant

agreed to resign, and the school district agreed not to lodge a professional

license complaint against him.

        The sources of the stress that claimant identifies as the cause of his

depression were the following:

               1. The circulation among teachers in the building of a
        summary of parent input at a recent parent/teacher conference
        identifying claimant by name as having intimidated students.
        Evidence was produced at the arbitration hearing that these
        parent complaints against claimant were in fact lodged at the
        parent/teacher conference. However, the principal agreed that
        it was a mistake to have circulated a summary that identified
        the teacher against whom complaints had been made.
               2. The principal’s refusal to recommend that certain
        teachers in the building grade less leniently and more in
        keeping with claimant’s philosophy of grading. Evidence
        presented indicated that, in declining to support claimant’s
        efforts to change the grading philosophy of other teachers, the
        principal fully supported his right to apply his own grading
        philosophy to his students.
              3. Claimant’s science classroom, which was one of the
        largest classrooms in the building, was divided into two rooms.
        One of the rooms was devoted to the teaching of a remedial
                                     4
      English course. Claimant asserted that he needed the larger
      room to properly teach his science classes. Evidence was
      offered that the decision to divide the room was made by the
      central school administration in order to accommodate a much
      needed remedial English program. Claimant’s classroom was
      chosen because of its size and the fact it had two doors,
      thereby facilitating the division.
             4. Claimant contends that the building principal altered
      a district-wide school improvement plan in order to eliminate a
      seventh grade teacher that the principal did not like.
      Substantial evidence was offered to show that the school
      improvement plan had been developed prior to the principal in
      question arriving at Hoover Middle School and was a decision
      of central school administration based upon input from the
      various school buildings in the district.
             5. An issue arose regarding an alleged willful
      circumvention of claimant in the process of teacher’s
      applications for special training. Substantial evidence was
      presented that, although claimant, during the time that he was
      union representative for the building, was required to approve
      such applications as to form, the applicants who were alleged
      to have circumvented his review did this after claimant had
      been replaced as union representative. The dispute arose
      during a transition period, and the affected teachers indicated
      they much preferred to go to the new union representative
      because claimant unduly cross-examined them concerning
      their effort to secure special training.
            6. An alleged pervasive atmosphere of favoritism of some
      teachers and intimidation of others (including claimant)
      engendered by the dictates of the building principal.

      With regard to the sixth circumstance listed above, claimant

presented a large volume of evidence that things were not going well at

Hoover Middle School after the new principal arrived. At least nine teachers

in addition to claimant testified that the new principal did in fact engender

an appearance of favoring some teachers and intimidating others. Many of

these teachers agreed that the principal appeared to be unreasonably

antagonistic toward claimant. In response to these witnesses, the school

district called the former building principal and assistant principal who

testified that there had been a great deal of strife among teachers in the

building during the time that they were the chief administrators there.
                                          5

They characterized many of the teachers as strong-minded individuals who

thrived on conflict.

      In 1990 claimant had sought the help of a psychiatrist and was

diagnosed as acutely depressed. He was treated regularly for three years

during which he was taking the drug Prozac. His psychiatrist indicated that

at the end of the three-year period claimant’s depression was in remission.

When claimant’s problems with the criminal law arose in April 2000 as a

result of his insulting email to the principal and others, he resumed seeing

this psychiatrist.     That doctor testified at the arbitration hearing that

claimant     was   suffering   from   a       recurring   major   depression   and

posttraumatic stress disorder from child abuse he had suffered at the

hands of his stepfather.

      This witness testified that claimant equated the principal with his

abusive stepfather and that the stresses thus produced were a major cause

of his current depressive state. In the witness’s opinion, claimant will never

be able to teach again. A psychiatrist that examined claimant on behalf of

the school district did not agree that the workplace conditions were a

producing cause of claimant’s depression and was of the opinion that, as a

result of previously existing mental problems, he misperceived the
situations of which he has complained as a vendetta by the building

principal.

      In reviewing the evidence presented, the deputy industrial

commissioner concluded that, although the medical evidence presented

supported a claim of medical causation for purposes of proving a mentally

induced injury arising out of the employment, the evidence did not meet the

standard of legal causation that a claimant must show in order to prove a

compensable mental injury. After an exhaustive review of the testimony

given by all of the witnesses, the deputy concluded that the stressors
                                     6

claimed were not sufficiently greater or unusual compared to stress

experienced by other individuals in like or similar jobs, including those in

the Waterloo Community School District, to satisfy the requirements for

legal causation.

      In reviewing the deputy’s decision, the workers’ compensation

commissioner adopted the deputy’s findings and conclusions and further

noted that the claimant’s allegations of stress, whether because of the

specific circumstances alleged or due to the general climate within the

school, would not be entirely unusual in a teaching setting.            The

commissioner ruled that “[t]he claimant’s evidence in this case was not

strong enough to cross the line” into levels of unusual stress required for

proof of legal causation.

      I. The Legal Causation Issue.

      In Dunlavey v. Economy Fire & Casualty Co., 526 N.W.2d 845, 853-58

(Iowa 1995), this court recognized that a purely mental injury may be

compensable under the workers’ compensation laws in the absence of an

accompanying physical injury. In order for a mentally injured worker to

prevail on such a claim, Dunlavey required proof of both medical causation

and legal causation. Dunlavey, 526 N.W.2d at 853. Medical causation
simply requires a claimant to establish that the alleged mental condition

was in fact caused by employment-related activities. Legal causation, on

the other hand, presents a question of whether the policy of the law will

extend responsibility to those consequences that have in fact been produced

by the employment.      Id.   Dunlavey formulated the standard for legal

causation as whether the claimant’s stress was “of greater magnitude than
                                            7

the day-to-day mental stresses experienced by other workers employed in

the same or similar jobs, regardless of their employer.” Id. at 858. 1

       In reaching their respective decisions in the present case, both the

deputy workers’ compensation commissioner and the commissioner strictly

adhered to the Dunlavey standard of legal causation. They evaluated all of

the specific instances that claimant asserts caused him abnormal levels of

stress and concluded that events of the same or similar nature would not be

abnormal in the teaching profession. With respect to the generalized claim

of a pervasive atmosphere of intimidation testified to by many witnesses, the

commissioner noted that this climate, which was attributed to the building

principal, would not be an unusual perception in the workplace.

       Although the standard of legal causation involves an issue of law, see

Dunlavey, 526 N.W.2d at 853, the application of that standard to a

particular setting requires the commissioner to render an outcome

determinative finding of fact. A court on judicial review is bound by that

fact-finding if it is supported by substantial evidence.

       Evidence is substantial for purposes of reviewing the decision of an

administrative agency when a reasonable person could accept it as

adequate to reach the same finding.               Second Injury Fund of Iowa v.
Bergeson, 526 N.W.2d 543, 546 (Iowa 1995); Second Injury Fund of Iowa v.

Shank, 516 N.W.2d 808, 812 (Iowa 1994). The fact that two inconsistent

conclusions may be drawn from the same evidence does not prevent the

agency’s findings from being supported by substantial evidence. Munson v.

Iowa Dep’t of Transp., 513 N.W.2d 722, 723 (Iowa 1994); Reed v. Iowa Dep’t

of Transp., 478 N.W.2d 844, 846 (Iowa 1991). In situations in which the

workers’ compensation commissioner has rendered a finding that the

       1In the later case of Brown v. Quik Trip Corp., 641 N.W.2d 725, 728-29 (Iowa 2002),
we formulated a different standard for those situations in which the mental injury can be
readily traced to a specific event.
                                            8

claimant’s evidence is insufficient to support the claim under applicable

law, that negative finding may only be overturned if the contrary appears as

a matter of law. Ward v. Iowa Dep’t of Transp., 304 N.W.2d 236, 238 (Iowa

1981); Wetzel v. Wilson, 276 N.W.2d 410, 412 (Iowa 1979); Auxier v.

Woodward State Hosp.-Sch., 266 N.W.2d 139, 144 (Iowa 1978).

       In applying these principles to the present case, we conclude that,

while evidence presented by the claimant would permit a finding of legal

causation, it does not compel such finding. The ultimate decision in such

instances is entrusted to the agency. Consequently, the decision of the

workers’ compensation commissioner and the district court must be

affirmed. 2

       II. The Equal Protection Challenge.

       Claimant contends that the legal requirements for establishing a

mental injury serve to deny a claimant equal protection of the law under the

state and federal constitutions because an additional burden is placed on

mental injury claimants that does not exist in establishing compensable

physical injury. This assertion is premised on the fact that ordinarily it is

not required as a condition of compensability that workplace hazards must

be of a specified magnitude in order to produce a compensable injury, see
Floyd v. Quaker Oats, 646 N.W.2d 105, 108 (Iowa 2002), while such a

requirement has been imposed with respect to mental injury claims.

Claimant insists that there is no rational basis for drawing this distinction.

       We have recognized that, under both federal and state embodiments

of equal protection when social or economic legislation is at issue, the states

have wide latitude and such legislation will be presumed to be valid if the


       2The  case of Humboldt Community Schools v. Fleming, 603 N.W.2d 759 (Iowa 1999),
relied on by claimant, presents an opposite example of the application of the substantial-
evidence rule. In that case, the claimant prevailed because the agency found in the
claimant’s favor concerning the magnitude of the stress that existed.
                                     9

classification drawn is rationally related to legitimate state interests.

Sanchez v. State, 692 N.W.2d 812, 817 (Iowa 2005). We are satisfied that

the classification at issue here does not affect a fundamental right and

therefore review it under a rational-basis standard. Classifications do not

deny equal protection of the law simply because they result in some

inequality. Claude v. Guar. Nat’l Ins. Co., 679 N.W.2d 659, 665 (Iowa 2004).

They deny equal protection only if the lines drawn do not rationally advance

a legitimate government purpose. Id.

      In searching for a rational governmental purpose supporting the

Dunlavey standard of legal causation in mental injury cases, we need only

examine the reasons set forth in that opinion for adopting the standard that

was chosen. After considering several different standards of causation in

mental injury cases, some more restrictive than the one chosen and some

less restrictive, we opted for the standard that was approved because we

feared that if only causation in fact was required this would convert the

workers’ compensation system into general mental health insurance

because few workers with nontraumatic mental problems could not show

that job stress somehow contributed to that condition. Dunlavey, 526
N.W.2d at 855-56; see also Brown v. Quik Trip Corp., 641 N.W.2d 725, 728

(Iowa 2002). The need to protect against that undesirable consequence

provides a rational basis for the standard of legal causation that has been

adopted. We have considered all issues presented and conclude that the

judgment of the district court should be affirmed.

      AFFIRMED.

      All justices concur except Hecht, J., who takes no part.